       Case 2:19-cv-01435-BWA-DMD Document 26 Filed 08/24/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                                    CIVIL ACTION

 VERSUS                                                                      NO. 19-1435

 JAVIER K. DAVIDSON                                                          SECTION M (3)




                                           ORDER & REASONS

        On August 7, 2020, the government filed a motion for summary judgment pursuant to

Rule 56(a) of the Federal Rules of Civil Procedure seeking a money judgment on a defaulted

promissory note owed to the United States.1 The motion was set for submission on August 27,

2020.2 Local Rule 7.5 of the United States District Court for the Eastern District of Louisiana

requires that a memorandum in opposition to a motion be filed no later than eight days before the

noticed submission date, which in this case was August 19, 2020. Defendant Javier K. Davidson

a/k/a Javar K. Davidson, who is represented by counsel, has not filed a memorandum in

opposition to the motion.            On August 20, 2020, the government filed a supplemental

memorandum3 in support of the summary-judgment motion in order to correct an error in the

calculation of interest in the original motion and supporting memorandum. The correction

resulted in a reduction of the amount of prejudgment interest sought to be imposed.

        Accordingly, because the motion to dismiss is unopposed, and it appears to the Court that

the motion has merit,4


        1
          R. Doc. 22.
        2
          R. Doc. 22-1.
        3
          R. Doc. 25.
        4
          Davidson defaulted on a student loan promissory note executed on June 27, 2005. R. Doc. 22-2 at 1.
Davidson has not disputed the debt or the authenticity of the promissory note. R. Doc. 22-3 at 4. After applying all
       Case 2:19-cv-01435-BWA-DMD Document 26 Filed 08/24/20 Page 2 of 2



         IT IS ORDERED that the government’s motion for summary judgment against Davidson

(R. Doc. 22) is GRANTED as unopposed and that a money judgment be entered against

Davidson in the amount of $151,944.94, together with post-judgment interest and costs of these

proceedings.

         New Orleans, Louisiana, this 24th day of August, 2020.




                                                               ________________________________
                                                               BARRY W. ASHE
                                                               UNITED STATES DISTRICT JUDGE




payments and credits, Davidson owes $151,944.94, representing principal of $94,652.59, plus prejudgment interest
of $57,292.35 through the date of this Order & Reasons. The government has submitted summary-judgment
evidence establishing that Davidson signed the note, the United States is the correct holder of the note, and the note
is in default, thereby entitling the United States to judgment on the defaulted promissory note. See United States v.
Lawrence, 276 F.3d 193, 197 (5th Cir. 2001).


                                                          2
